            CASE 0:21-cv-00153-WMW-KMM Doc. 7 Filed 02/05/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 Dana Maria Setzer-White and Debora Jo          Case No. 21-CV-00153 (WMW/KMM)
 Setzer,

                   Plaintiffs,                  [PROPOSED] ORDER EXTENDING
                                                TIME FOR DEFENDANT TO
            v.                                  ANSWER OR OTHERWISE PLEAD
 Equifax Information Services, LLC;
 Experian Information Solutions, Inc.;
 Wells Fargo Bank, N.A. d/b/a Wells Fargo
 Auto; Hyundai Capital America d/b/a Kia
 Motors Finance,

                   Defendants.


           Pursuant to the Stipulation between counsel for defendant Experian Information

Solutions, Inc. (“Experian”) and plaintiffs Dana Maria Setzer-White and Debora Jo Setzer

[Doc. No. 6], the Court now finds that the request to allow Experian until March 11, 2021

to respond to plaintiffs’ Complaint, should be GRANTED. The Court makes the following

order:

           1.    Defendant Experian shall have until March 11, 2021 to answer or otherwise

respond to plaintiffs’ Complaint.


           IT IS SO ORDERED.

 Dated: ___________________                ______________________________________
                                           The Honorable Katherine M. Menendez
                                           United States Magistrate Judge




556840.1
